DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-3, 6, 8-11, 14 and 16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Presler US 2010/011489 in view of Raveendran et al. US 2010/0046637 further in view of Foote et al. US 7,015,954.
As to claim 1, Presler teaches a system, comprising: a central processing unit (CPU); [abstract; fig. 1; fig. 7; ¶ 0042; ¶ 0099] a graphic processing unit (GPU); [fig. 1; fig. 7; ¶ 0027; ¶ 0099] a high 
Presler teaches image transmission via a high speed serial transmission. [¶ 0071] Presler does not explicitly teach a bus controller communicatively coupled to the CPU, the GPU, the memory element and the HD imager; stitch the video data together in real-time to provide at least 180 degrees of view; encode data at a quality level that is commensurate with a current processing load on the CPU by removing portions of the video data at a current stage that are of no interest to subsequent stages to reduce processing requirements.
Raveendran teaches a bus controller communicatively coupled to the CPU, the GPU, the memory element and the imager; [fig. 1; ¶ 0053-0057] encode data at a quality level that is commensurate with a current processing load on the CPU by removing portions of the video data at a current stage that are of no interest to subsequent stages to reduce processing requirements. [figs. 3; ¶ 0055; ¶ 0070-0085; ¶ 0119-0124]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the techniques of Raveendran with the teachings of Presler for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Raveendran in order to improve the similar device (apparatus, method, or product) of Presler in the same way and yield the predictable result of improved processing efficiency.	
Presler (modified by Raveendran) does not explicitly teach stitch the video data together in real-time to provide at least 180 degrees of view.
Foote teaches stitch the video data together in real-time to provide at least 180 degrees of view. [col. 7 lines 30-35; col. 18 lines 27-50]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Foote with the teachings of Presler (modified by Raveendran) allowing improved presentation of captured image data.
As to claim 2, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches wherein the GPU identifies the CPU load at intervals and adjusts the quality level of the encoding accordingly. [figs. 11-12; ¶ 0053-0054; ¶ 0115]
As to claim 3, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 2. Presler teaches wherein the GPU further transmits the encoded video to a computer system over a network. [fig. 1; fig. 7; figs. 11-12; ¶ 0062; ¶ 0102; ¶ 0115]
As to claim 6, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 2. Presler teaches wherein the GPU performs video analytics. [fig. 1; ¶ 0044; ¶ 0053; ¶ 0056]
As to claim 8, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 2. Presler teaches wherein the GPU generates metadata for the video data to create content-aware video. [¶ 0025; ¶ 0036-0039;  ¶ 0041]
As to claim 9, Presler teaches a method of processing video data, comprising: a graphic processing unit (GPU) receiving video data in real time from a plurality of cameras; [fig. 1; fig. 7; ¶ 0027; ¶ 0099] and the GPU encoding the stitched video data at a quality level that is commensurate with a current processing load on a central processing unit (CPU). [¶ 0025; ¶ 0030-0031; ¶ 0057; ¶ 0067; ¶ 0101]
Presler teaches image transmission via a high speed serial transmission. [¶ 0071] Presler does not explicitly teach stitch the video data together in real-time to provide at least 180 degrees of view; encoding data at a quality level that is commensurate with a current processing load on the CPU by removing portions of the video data at a current stage that are of no interest to subsequent stages to reduce processing requirements.
Raveendran teaches encoding data at a quality level that is commensurate with a current processing load on the CPU by removing portions of the video data at a current stage that are of no interest to subsequent stages to reduce processing requirements. [fig. 3; ¶ 0055; ¶ 0070-0085; ¶ 0119-0124]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the techniques of Raveendran with the teachings of Presler for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Raveendran in order to improve the similar device (apparatus, method, or product) of Presler in the same way and yield the predictable result of improved processing efficiency.	
Presler (modified by Raveendran) does not explicitly teach stitch the video data together in real-time to provide at least 180 degrees of view.
Foote teaches stitch the video data together in real-time to provide at least 180 degrees of view. [col. 7 lines 30-35; col. 18 lines 27-50]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Foote with the teachings of Presler (modified by Raveendran) allowing improved presentation of captured image data.
As to claim 10, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU identifying a CPU load at intervals and adjusts the quality level of the encoding accordingly. [figs. 11-12; ¶ 0053-0054; ¶ 0115]
As to claim 11, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU transmitting the encoded video to a computer system over a network. [fig. 1; fig. 7; figs. 11-12; ¶ 0062; ¶ 0102; ¶ 0115]
As to claim 14, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU performing video analytics. [fig. 1; ¶ 0044; ¶ 0053; ¶ 0056]
As to claim 16, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU generating metadata for the video data to create content-aware video. [¶ 0025; ¶ 0036-0039;  ¶ 0041]

Claims  4-5, 7, 12-13 and 15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Presler US 2010/011489 in view of  Raveendran et al. US 2010/0046637  in view of  Foote et al. US 7,015,954 further in view of  Schmit et al. US 2009/0060032.
As to claim 4, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 2.
Presler (modified by Raveendran and Foote) does not explicitly teach wherein the GPU encodes the stitched video data using scalable video coding (SVC).
Schmit teaches wherein the GPU encodes the stitched video data using scalable video coding (SVC). [abstract; fig. 3; ¶ 0024-0027]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Raveendran and Foote) allowing for standardized image compression.
As to claim 5, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 2. 
Presler (modified by Raveendran and Foote) does not explicitly teach wherein the GPU encodes the stitched video data using advanced video coding (AVC).
Schmit teaches wherein the GPU encodes the stitched video data using advanced video coding (AVC). [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Raveendran and Foote) allowing for standardized image compression.
As to claim 7, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 2. 
Presler (modified by Raveendran and Foote) does not explicitly teach wherein the GPU performs H.264 encoding.
Schmit teaches wherein the GPU performs H.264 encoding. [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Raveendran and Foote) allowing for standardized image compression.
As to claim 12, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1. 
Presler (modified by Raveendran and Foote) does not explicitly teach the GPU encoding the stitched video data using scalable video coding (SVC).
Schmit teaches the GPU encoding the stitched video data using scalable video coding (SVC). [abstract; fig. 3; ¶ 0024-0027]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Raveendran and Foote) allowing for standardized image compression.
As to claim 13, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1.  
Presler (modified by Raveendran and Foote) does not explicitly teach the GPU encoding the stitched video data using advanced video coding (AVC).
Schmit teaches the GPU encoding the stitched video data using advanced video coding (AVC). [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Raveendran and Foote) allowing for standardized image compression.
As to claim 15, Presler (modified by Raveendran and Foote), using the motivation above, teaches the limitations of claim 1.
Presler (modified by Hanlon and Foote) does not explicitly teach the GPU performing H.264 encoding.
Schmit teaches the GPU performing H.264 encoding. [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Raveendran and Foote) allowing for standardized image compression.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483